DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Rozman on 10/19/2021.

The application has been amended as follows: 

In the Claims
1.	(Canceled)
2.	(Canceled)
3.	(Canceled)
4.	(Canceled)
5.	(Canceled)
6.	(Canceled)
7.	(Canceled)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hastings et al (US 7403910 B1) discloses an approach for estimating user ratings of items, including personal recommendations based on behavior.
Herz et al. (US 20090254971 A1) discloses a secure data interchange, including recommendations based on personal behavior and caching user information.
Bathod et al. (WO 2010001406 A1) discloses methods and systems for brands social networks (BSN) platform, including caching information and personalized product recommendations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625